Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doskocil (USP 5,605,291) in view of Watts (USP 7,950,601 B2).
Regarding claim 1, Doskocil discloses an apparatus for treating waste, comprising: a main body (see Fig. 3; element 10) having an inlet (element 50) and an outlet (element 56); a sorting unit rotatably installed in the main body and comprising a plurality of treatment parts having processing components to sort leather inserted into 
Regarding claim 2, Doskocil discloses the main body has a filter plate therein to filter leather sorted with a predetermined size or less from among the pieces of leather sorted by the sorting unit (element 40).
Regarding claim 4, Watts further teaches an outer peripheral surface of the first treatment part is spaced at a predetermined distance from an inner surface of the main body to form a gap therebetween, thereby discharging the leather sorted by means of the plurality of first processing components to the second treatment part through the gap (see Fig. 3; element 9).  It would have been obvious at the time of filing to modify Doskocil’s processing components, as taught by Watts, for the purpose of providing subsequent sections to further grind the material.
Regarding claim 5, Doskocil discloses each of the plurality of first processing components comprises: a fastening portion fastened to the first treatment part; a latch portion latched to and supported by an outer surface of the first treatment part; and a contact portion protruding outward from the latch portion and having an edge bent at a predetermined angle to be directed in rotational and radial directions of the first treatment part in order to sort the leather (see Fig. 5; elements 22 and 24).
Regarding claim 6, Doskocil discloses a treatment part having a body installed to the central shaft (11a); a connection shaft installed at one side of the body to connect both side plates of the body (element 15); and the plurality of processing components rotatably installed to the connection shaft (16).  Doskocil does not disclose a second treatment part comprising these structures.  Watts teaches including a second treatment 
Regarding claim 8, Doskocil discloses a blower unit connected to the main body and blowing air at a predetermined pressure to discharge the sorted leather through the outlet (element 30); and a storage unit configured to store the sorted leather discharged through the outlet therein (element 56).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doskocil in view of Official Notice.
Regarding claim 7, Doskocil as set forth above teach all that is claimed including a motor (col. 3, lines 40-45); however, Doskocil does not expressly teach the power unit comprises: a motor configured to generate torque; and a power transmission part configured to interconnect the motor and the sorting unit to transmit the torque of the motor thereto. These features, however, are all well-known means of driving sorting machines in the mechanical arts and Examiner takes Official Notice of such. Therefore, it would have been obvious at the time the invention was effectively filed to a person having ordinary skill in the art to modify the invention of Doskocil with a motor configured to generate a specific torque and a power transmission as is well known in the art.



Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655